Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: As MPEP §608.01(m) states: “Each claim begins with a capital letter and ends with a period.”  However, claim 1 contains several capital letters such as: “A multi-port…” “A programmable controller…” “Said multi-port  “At least one pump.”  Appropriate correction is required.

Claim 1 has a misspelled word in the second to the last line: “[[a]]t lease one…” but should read “at least one…”  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US PG Pub. No. 20060027676), herein “Buck,” in view of Forshey et al. (PG Pub. No. 20030192920), herein “Forshey.” 


Regarding claim 1,
Buck teaches a computer regulated irrigation system utilizing a main water line with a plurality of zone lines, (Par. 0003: “a computerized irrigation system to collect data from different zones of a field. These systems collect data, such as wind speed, temperature and humidity and analyze the data to deliver a customized amount of water to each zone.”) 
each zone line having dispersion outlets, a valve coupled to each zone line operatively coupled to the main water supply line,  a solenoid coupled to each valve, (Par. 0029: “The main water line 38 supplies water to plural zone pipelines 44 and subsequently to, for example, zone 20, zone 22 and zone 24 by way of respective zone valves 42, as depicted in FIG. 1. Zone valves 42 control the amount of water and/or any chemicals supplied to the zone  pipelines 44, which preferably are situated underground.” Par. 0028, line 13: “…main water line 38…”  See figure 1.) 
and a processor for controlling said valves, the computer regulated irrigation system comprising: (Par. 0029: “Each zone valve 42 may communicate with the control unit 12 by way of a hard wire connection (not shown) or, alternatively, by suitable wireless transceivers, not shown, on each valve and an antenna 46, respectively. The user may assign a set or network of zone pipelines 44 to a specific zone, for example, to zone 20, 22 or 24 in which the pipelines are connected to respective sprinkler heads 26 in each zone, as shown. Alternatively, the user may choose to strategically place each zone valve 42 such that a given zone pipeline 44 may be used as a common conduit to service two or more zones. The user may also choose to strategically assign a plurality of sprinkler heads 26 to each zone.” Par. 0025: “The automated irrigation and chemical treatment system 10 of the present invention, depicted in FIG. 1, is controlled by a user programmable control unit 12 which includes a programmable micro controller 12a operably connected to a suitable wireless transmitter/receiver unit 12b. A user may program the control unit 12…”) 
A multi-port pinch chemigation valve (mixing chamber 32) operatively connecting to a plurality of smart port cartridges; (canisters 110, See figures 1 and 5 that shows the mixing chamber and the canisters that are coupled to the mixing chamber via valves/ports 108.) 
A programmable controller for detecting the content-type of at least one smart port cartridge, and selecting at least one smart port cartridge for infusing the contents of said smart port cartridge into the main water line through said multi-port pinch chemigation valve; (Par. 0028: “The control unit 12 also generally controls the chemical composition of the fluid released through the outlet 40 of the mixing chamber 32 (described further herein).”  Par. 0030: “Similarly, the control unit 12 may also be configured to when chemicals in mixing chamber containers 110 (see FIG. 5) are at undesirably low levels. If at any time, the user wants or needs to manually control power to the system 10, the control unit 12 has a user accessible main power switch 52, FIG. 2.” Par. 0037: “Referring now to FIG. 5, the control unit 12 also controls the mixing chamber 32 and the amount of chemical released into the system 10. The mixing chamber 32 is connected to the water supply 28 by way of the inlet connector 30 and is preferably adapted to receive several chemicals. The amount of chemical released into the mixing chamber 32 is controlled by individual chemical canister control valves 108. The control unit 12 controls each chemical canister control valve 108, which subsequently regulates the amount of chemical released from individual chemical canisters 110, via an input/output controller 111.”  See also Par. 0034, 0038, and 0040.)
At lease one pump for moving water through the multi-port pinch chemigation valve and smart port cartridges.  (Par. 0004: “…computer controlled liquid fertilizer injections or pumps…”  Par. 0028:  “The control unit 12 generally controls the flow of liquids from a main water supply 28 throughout the system 10.” … “The mixing chamber 32 also has a pressure regulator 36 to maintain constant fluid pressure throughout system 10, including, for example, the fluid pressure existing in the main water line 38 (as will be described further herein).” See also Par. 0037, ) 
	Buck does not teach a pinch valve connected to the mixing chamber.  However, Forshey does teach that Said multi-port pinch chemigation valve operatively connecting each smart port cartridge line to each zone line for permitting and obstructing, as applicable, the passage of said smart port cartridge contents through each zone line and into said dispersion outlets; (Par. 0092: “In another embodiment, a fixed orifice pinch valve can be employed in cases where ultra-low flow rates are unattainable due to the properties of the mechanical components and the physical attributes of the mediums being dispensed. This pinch valve uses a flexible flow path that is compressed to a determined set point to create a fixed orifice. This will allow the desired restriction in the flow path necessary to increase or maintain a pressure for the "push" to control very low flow rates. The pinch valve can be actuated to open the flexible flow path to its maximum orifice to allow full flow during a flush sequence and then return to the desired determined set point. For example, a {fraction (1/4)}-inch valve with a {fraction (1/4)}-inch orifice controls the push pressure to the buffer reservoir to dispense the chemical. The output valve for the fluid is also {fraction (1/4)}-inch. As the flow rate decreases the pressure required to push also decreases. In the case of ultra-low flow rate the inherent properties of the valves controlling the push pressure limit the repeatability of the precise volume of gas required to push. By installing the fixed orifice pinch valve and increasing the restriction on the dispense flow path, the push pressure can operate at higher levels resulting in precise repeatable control of ultra-low flow rates.”  Par. 0007: “…the controller turns off the valve V1 to supply container 100 and the valve V2 opens to supply container 102 to continue refilling the reservoir 104.”  Par. 0061: “the added capability of mixing two chemicals in precise proportions before transferring the mixture to the buffer reservoir 1108. The chemical can be drawn into the main reservoir 1106 through open valve 1123 and the chemical input line 1117 and weighed by the load cell 1112.” Par. 0070: “A pinch valve is located downstream of the buffer outlet valve 73, and another downstream of buffer outlet valve 87. FIG. 12 shows one suitable control arrangement for the pinch valve of buffer reservoir 71, which can be used for other buffer reservoirs such as the buffer reservoir 92.” See also Swanson cited below in conclusion section that teaches pinch valves coupled to a mixing chamber.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the computerized chemical mixing apparatus with several valves wherein the apparatus has both input and output valves wherein a controller control chemicals to various zones as in Buck with a delivery system controlled by a controller that is used for mixing chemicals and delivery of the fluid by using pinch valves which controls the flow of fluids as in Forshey in order to control the precise flow of compound mixtures to reservoirs for mixing and distribution. (Par. 0098). 


Regarding claim 2,
Buck and Forshey teach the limitations of claim 1 which claim 2 depends. 
Buck also teaches that said dispersion outlet is selected from the group consisting of spray head, drip line and combinations thereof.  (Par. 0045: “The pop-up sprinkler nozzle 118 is preferably designed to lift above the soil line 120 only when water pressure in the water delivery chamber 132 surpasses the bias force of the retraction spring 144.” Claim 1: “…a spray nozzle adapted to spray fluid from the sprinkler bead;…” )

Regarding claim 3,
Buck and Forshey teach the limitations of claim 1 which claim 3 depends. 
Buck also teaches that said programmable controller identifies that a smart port cartridge is running low on contents or is otherwise empty, and remotely notifies an administrator of same. (Par. 0038: “Chemical canisters 110 dispense chemicals in a preferred manner as will be described further herein and have respective sensors 110a that monitor the quantity of chemical stored in each chemical canister. When a sensor 110a measures a chemical level below a desired amount, the sensor sends a "low chemical" signal to the input/output controller 111. The input/output controller 111, in turn, sends a signal to the control unit 12 alerting the user of the low chemical amount.”) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buck in view of Forshey in further view of Schwartzel et al. (PG Pub. No. 20110024361), herein “Schwartzel.” 


Regarding claim 4,
Buck and Forshey teach the limitations of claim 1 which closely parallel claim 4 
Buck also teaches the element of irrigating individual zones (Par. 0026: “The control unit 12 is adapted to wirelessly monitor an area, such as a field 18, via transceiver 12b and an antenna 19. Preferably, the field 18 has been segregated into multiple zones. For example, FIG. 1 illustrates a field 18 divided into zone 20 (flat land), zone 22 (hilly land), ... zone 24 (steep incline). The system 10 is designed to be easily installed into new fields or may be retrofitted to existing prior art irrigation systems.”) 
Buck also teaches the element of fertilizer chemicals and pest control chemicals (Par. 0027: “the system 10 automatically distributes water to that sprinkler head. Similarly, the user may program system 10 to, for example, fertilize, or otherwise chemically treat, specific zones for a predetermined period of time and at predetermined
intervals, such as once a month. These chemical treatments may include treatments such as fertilization, herbicides and/or pesticide applications. Alternatively, the user may decide to program system 10 to maintain a certain amount of chemical per zone.” 
Buck also teaches the element of: a multi-port manifold (mixing chamber 32) of downward-flowing selector housing tubes wherein the selector housing tubes are in fluid communication with at least one smart port cartridge (Par. 0034 and figures 1 and 5.) 
	Buck and Forshey do not teach that the chemical cartridges are housed together in a centralized container.  However, Schwartzel does teach that the smart port cartridges housed together in a centralized cabinet enclosure (Par. 0046: “The present invention relates to water/wastewater treatment systems and, more particularly, to systems and methods for maintaining the water quality of drinking water supplies, swimming pools, ponds, irrigation waters…” Par. 0047: “The precursor compound feed stocks are housed in prepackaged cartridges on a carousel type device or the like, or housed in an integrated apparatus housing and may include liquids, dissolvable solids, or compressed gases, or combinations thereof.” See also Par. 0204.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the computerized chemical mixing apparatus with several valves wherein the apparatus has both input and output valves wherein a controller control chemicals to various zones as in Buck with a delivery system controlled by a controller that is used for mixing chemicals and delivery of the fluid by using pinch valves which controls the flow of fluids as in Forshey with having the cartridges that hold chemicals be in a centralized enclosure such as a carousel as in Schwartzel in order to allow the chemicals to be held in a common carousel due to the small volume of the chemicals required to be added to the water for irrigation or other purposes such as a pool or industrial process. (Par. 0140)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Swanson et al. (US PG Pub. No. 20210123936) may also teach a pinch valve that is in fluid communication with a mixing chamber.  (Par. 0024: “FIG. 14 is a side cross-sectional view of a sample collection/volumizing station mounted atop the mixing device and comprising an upper pinch valve in an open position and lower pinch valve in a closed position;…”  Par. 0370: “Volumizing the sample is used to indirectly quantify the mass of the sample to determine the appropriate amount of water to add in the mixing chamber 102 (i.e. water/soil ratio) to prepare the sample slurry with the appropriate consistency or viscosity for further processing and chemical testing. In one embodiment, the assembly which defines a sample collection/volumization station comprises a pair of vertically stacked squeeze or pinch valves 160 and 161, an intermediate collar 163 defining an inner plenum 162 fluidly coupled between the valves, and a volumization vessel 164. Vessels 164 is a pressure vessel defining an initial volumization chamber 168 therein of known volume. Chamber 168 is fluidly coupled to a source of pressurized air such as compressor-tank assembly 30, 31 controlled by air valve 167 in tubing 21 at an inlet side of the vessel. Chamber 168 is further fluidly coupled to plenum 162 via an outlet tube 165 controlled by another air valve 167.”    Par. 0443: “In the flow diagrams, it bears noting that the emboldened and thicker dark lines represent the active fluid flow paths during each of the process sequences shown and described. Valve position of the pneumatically or electrically actuated fluid valves 3331 and air valves 155a, 167 are schematically represented by solid or open circles (solid circle=closed; open circle=open). Attention is drawn to the open and closed valves in the flow diagrams which create the active portions of the flow network. Valves 3331 may be pneumatically operated pinch valves in one non-limiting example.”  Examiner’s Note – Swanson generally teaches that the pinch valves are used for soil; however, Swanson also teaches that valves are used for fluid flow also as paragraph 0461 teaches: “The elastomeric materials may be used to form the flexible and deformable active portions of the microfluidic flow control devices such as the movable diaphragms of the micropumps and microvalves which are acted upon by air pressure (alternatively water pressure) to operate these pumps and valves for controlling fluid flow…”)


Allan et al. (US PG Pub. No. 20110174893) also teaches a computer controlled mixing chamber with multiple chemical cartridges (tanks 220, 222, 224) that are mixed in a chamber (28) wherein a controller and processor can regulate the amount of materials for the correct mixture by controlling the valves (261, 263, and 265). (figure 2 and paragraphs 0027, 0030, 0074, and 0084) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116